756 So. 2d 217 (2000)
Theron THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-4161.
District Court of Appeal of Florida, Fourth District.
April 19, 2000.
Theron Thomas, Perry, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Theron Thomas appeals a trial court order summarily denying his motion for post-conviction relief and rehearing therefrom. The record reveals that the trial judge had recused herself just days before entering the order denying post-conviction relief. This renders the order void. "[O]nce a trial judge has recused himself, further orders of the recused judge are void and have no effect." Bolt v. Smith, 594 So. 2d 864 (Fla. 5th DCA 1992). Accord Lea v. Wigton, 705 So. 2d 723 (Fla. 5th DCA 1998); Long Term Management, Inc. v. University Nursing Care Ctr., Inc., 704 So. 2d 669 (Fla. 1st DCA 1997); Rogers v. State, 341 So. 2d 196 (Fla. 4th DCA 1976), cert. denied, 348 So. 2d 953 (Fla.1977). See also Meaweather v. State, 732 So. 2d 499 (Fla. 1st DCA 1999).
The State has conceded that the order is void and that the cause should be remanded for consideration by a newly assigned judge. There is no reason for this court to address the merits of the motion for post-conviction relief, and we therefore decline to do so.
The order denying post-conviction relief, and the order denying rehearing therefrom, are therefore reversed, and the cause is remanded to the trial court for further consideration on its merits by the newly assigned judge.
REVERSED and REMANDED, with directions.
WARNER, C.J., FARMER and TAYLOR, JJ., concur.